Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Second Amendment”) is
entered into as of October 27, 2016, by and among MARIPOSA INTERMEDIATE HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), NEIMAN MARCUS GROUP LTD
LLC, a Delaware limited liability company (the “Borrower”), each Co-Borrower
party to the Revolving Credit Agreement (as defined below) (each, a
“Co-Borrower” and, together with the Borrower, the “Borrower Parties”), each
Subsidiary Loan Party party to the Revolving Credit Agreement (and together with
Holdings and the Borrower Parties, the “Loan Parties”), DEUTSCHE BANK AG NEW
YORK BRANCH (“DBNY”), as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) and each Lender and Issuing Bank party hereto.  Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to such terms in the Revolving Credit Agreement.

 

RECITALS

 

WHEREAS, Holdings, the Borrower Parties, the Subsidiary Loan Parties, the
Administrative Agent and each lender from time to time party thereto (the
“Lenders”) have entered into that certain Revolving Credit Agreement, dated as
of October 25, 2013 (as amended by the First Incremental Amendment to Revolving
Credit Agreement, dated as of October 10, 2014, and as the same may be further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Revolving Credit Agreement”);

 

WHEREAS, the Borrower desires to extend the Maturity Date of the Commitments
under the Revolving Credit Agreement as provided herein (the “Extension”), and
the Lenders wish to agree to the Extension;

 

WHEREAS, the Extension will become effective concurrently with this Second
Amendment, subject to the substantially simultaneous reallocation of the
existing Revolving Facility Commitments and Letter of Credit Commitments (the
“Reallocation”) pursuant hereto;

 

WHEREAS, in accordance with the provisions of Sections 10.04 and 10.08(2) of the
Revolving Credit Agreement and the terms and conditions set forth herein, the
Borrower, the Lenders, the Issuing Banks, the Swingline Lender and the
Administrative Agent wish to enter into this Second Amendment to effect the
Reallocation, the Extension and the other amendments to the Revolving Credit
Agreement as herein provided;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.  Reallocation.   Subject to the satisfaction (or waiver by the
Lenders and the Issuing Banks) of the conditions set forth in Section 8 hereof,
the Borrower Parties, the Administrative Agent, each Lender and each Issuing
Bank hereby agree that on the Second Amendment Effective Date, each Lender and
each Issuing Bank party hereto shall convert its respective Revolving Facility
Commitment or Letter of Credit Commitment, as the case may be (as in existence
immediately prior to the Second Amendment Effective Date) into a Revolving
Facility Commitment or Letter of Credit Commitment, respectively, in the amount
set forth opposite its name on Schedule 2.01 attached hereto as Annex A (the
“Amended and Restated Schedule 2.01”).  Each Lender and each Issuing Bank party
hereto that is not an existing Lender or Issuing

 

1

--------------------------------------------------------------------------------


 

Bank prior to giving effect to this Second Amendment (each a “New Lender”)
shall, by execution hereof, become a Lender or an Issuing Bank, respectively,
for all purposes under the Revolving Credit Agreement (as amended by this Second
Amendment on the Second Amendment Effective Date) and the other Loan Documents
and shall be bound by the provisions thereof.  Revolving Loans outstanding
immediately prior to the effectiveness of this Second Amendment on the Second
Amendment Effective Date shall be prepaid from the proceeds of new Revolving
Facility Borrowings in such amounts as shall be necessary in order that, after
giving effect to such Revolving Facility Borrowings  and all such related
prepayments, all Revolving Loans under the Revolving Facility will be held by
Lenders party hereto ratably in accordance with their Revolving Facility
Commitments  as set forth on the Amended and Restated Schedule 2.01. The date of
such Revolving Facility Borrowings shall be deemed to be the Second Amendment
Effective Date. All such Revolving Facility Borrowings and related prepayments
shall be made in coordination with the Administrative Agent, and the
Administrative Agent may take all actions reasonably necessary to give effect
thereto on the Second Amendment Effective Date.  Further, each Lender party
hereto will automatically and without further act be deemed to have assigned
and/or assumed a portion of participations in outstanding Letters of Credit,
such that, after giving effect to each such deemed assignment or assumption of
participations, the percentage of the aggregate outstanding participations in
Letters of Credit held by each Lender party hereto will equal its Revolving
Facility Percentage (after giving effect to this Second Amendment on the Second
Amendment Effective Date).  The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained in the Revolving Credit Agreement shall not apply to the
transactions effected pursuant to this Section 1.

 

SECTION 2.  Amendments to Revolving Credit Agreement.  Subject to the
satisfaction (or waiver by the Lenders and the Issuing Banks) of the conditions
set forth in Section 8 hereof, the Revolving Credit Agreement is hereby amended
as follows:

 

(a)         Section 1.01 of the Revolving Credit Agreement is hereby amended by
adding in the appropriate alphabetical order the following new definitions:

 

“Average Daily Used Percentage” means, for any period, the percentage derived by
dividing (a) the sum of (i) the average daily principal balance of all Revolving
Loans during such period plus (ii) the average daily undrawn amount of all
outstanding Letters of Credit issued for the account or on behalf of the
Borrower or any of its Subsidiaries during such period by (b) the average daily
amount of the aggregate Revolving Facility Commitments during such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means  (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an

 

2

--------------------------------------------------------------------------------


 

institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Second Amendment” means that certain Second Amendment to this Agreement, dated
as of October 27, 2016.

 

“Second Amendment Arrangers” means Deutsche Bank Securities Inc., Bank of
America, N.A., J.P. Morgan Securities LLC, RBC Capital Markets, SunTrust
Robinson Humphrey, Inc. and Wells Fargo Bank, N.A.

 

“Second Amendment Documentation Agent” means BMO Harris Bank, N.A.

 

“Second Amendment Co-Syndication Agents” means Bank of America, N.A., JPMorgan
Chase Bank, N.A., RBC Capital Markets, SunTrust Robinson Humphrey, Inc. and
Wells Fargo Bank, N.A.

 

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

“Second Amendment Senior Managing Agent” means BMO Harris Bank, N.A.

 

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b)         Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending the definition of “ABR” appearing therein by adding the
following sentence at the end thereof:

 

“Notwithstanding anything to the contrary herein, in no event shall the ABR be
less than zero.”

 

(c)          Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending and restating the definition of “Applicable Commitment Fee
Percentage” appearing therein in its entirety as follows:

 

“Applicable Commitment Fee Percentage” means, for any period, (a) prior to the
Second Amendment Effective Date, a percentage per annum equal to 0.25% and
(b) from and after the Second Amendment Effective Date, (i) if the Average Daily
Used Percentage for the most recent fiscal quarter ending on the date prior to
the first day of

 

3

--------------------------------------------------------------------------------


 

each fiscal quarter of the Borrower is greater than 50.0%, a percentage per
annum equal to 0.25% and (ii) if the Average Daily Used Percentage for the most
recent fiscal quarter ending on the date prior to the first day of each fiscal
quarter of the Borrower is equal to or less than 50%, a percentage per annum
equal to 0.375%.”

 

(d)         Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending and restating the definition of “Applicable Margin”
appearing therein in its entirety as follows:

 

“Applicable Margin” means:

 

(a) prior to the Second Amendment Effective Date, the percentages per annum
determined in accordance with the pricing grid set forth below, based on Average
Historical Excess Availability for the most recent fiscal quarter ending on the
date prior to the first day of each fiscal quarter of the Borrower:

 

Pricing Level

 

Average Historical Excess
Availability

 

Applicable Margin
for Eurocurrency
Revolving Loans

 

Applicable Margin
for ABR Loans

 

I

 

Greater than or equal to 66.7% of the Line Cap

 

1.25

%

0.25

%

II

 

Less than 66.7% of the Line Cap but greater than or equal to 33.3% of the Line
Cap

 

1.50

%

0.50

%

III

 

Less than 33.3% of the Line Cap

 

1.75

%

0.75

%

 

(b)  from and after the Second Amendment Effective Date, initially (1) 0.75%  in
the case of ABR Loans and (2) 1.75% in the case of Eurocurrency Revolving Loans,
and following delivery of the Required Financial Statements for the first full
fiscal quarter ended after the Second Amendment Effective Date, the percentages
per annum determined in accordance with the pricing grid set forth below, based
on Average Historical Excess Availability for the most recent fiscal quarter
ending on the date prior to the first day of each fiscal quarter of the
Borrower:

 

Pricing
Level

 

Average Historical Excess
Availability

 

Applicable Margin for
Eurocurrency Revolving Loans

 

Applicable Margin
for ABR Loans

 

I

 

Greater than or equal to 50.0% of the Line Cap

 

1.75

%

0.75

%

II

 

Less than 50.0% of the Line Cap

 

2.00

%

1.00.

%

 

4

--------------------------------------------------------------------------------


 

; provided, however, that from and after delivery to the Administrative Agent of
the Required Financial Statements and the certificate required pursuant to
Section 5.04(3) indicating an entitlement in accordance with the next sentence
to a different margin (each, a “Start Date”) to and including the applicable End
Date described below, each Applicable Margin (hereinafter the “Adjustable
Applicable Margin”) set forth in the immediately preceding grid for Level I and
Level II shall be reduced by 0.25%.  The Adjustable Applicable Margin shall
apply upon the achievement and maintenance by the Borrower  for two consecutive
fiscal quarters for which Required Financial Statements have been delivered of a
Senior Secured First Lien Net Leverage Ratio of less than or equal to 4.40:1.00.

 

The Senior Secured First Lien Net Leverage Ratio used in a determination of
Adjustable Applicable Margins shall be determined based on the delivery to the
Administrative Agent of the Required Financial Statements and the relevant
certificate required pursuant to Section 5.04(3), which shall set forth the
Senior Secured First Lien Net Leverage Ratio as at the last day of the most
recent period of four consecutive fiscal quarters ended immediately prior to the
relevant Start Date and shall remain in effect until such date as (x) the
certificate delivered pursuant to Section 5.04(3) fails to demonstrate
compliance with the Senior First Lien Net Leverage Ratio of less than or equal
to 4.40:1.00 as at the last day of the most recent period of four consecutive
fiscal quarters ended immediately prior to the delivery of such certificate or
(y) at the option of the Administrative Agent or at the request of the Required
Lenders, no certificate  pursuant to Section 5.04(3)(b) has been delivered to
the Administrative Agent as required pursuant to this Agreement (such date, the
“End Date”).  Upon occurrence of an End Date, the Adjustable Applicable Margins
shall be those set forth in the immediately preceding grid (such Adjustable
Applicable Margins as so determined, the “Higher Adjustable Applicable
Margins”), until the occurrence of the next Start Date.

 

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the Senior
Secured First Lien Net Leverage Ratio set forth in any certificate delivered to
the Administrative Agent pursuant to Section 5.04(3)(b) is inaccurate for any
reason and the result thereof is that the Lenders received interest for any
period based on an Applicable Margin that is less than that which would have
been applicable had the Senior Secured First Lien Net Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Margin” for any day occurring within the period covered by such certificate
shall retroactively be deemed to be the relevant percentage as based upon the
accurately determined Senior Secured First Lien Net Leverage Ratio for such
period, and any shortfall in the interest or fees theretofore paid by the
Borrower for the relevant period pursuant to Section 2.13 as a result of the
miscalculation of the Senior Secured First Lien Net Leverage Ratio shall be
deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.13 at the time the interest for such period were required to be paid
pursuant to said Section (and shall remain due and payable until paid in full,
together with all amounts owning under Section 2.13, in accordance with the
terms of this Agreement;  provided, however, that non-payment of any interest as
a result of any such inaccuracy shall not constitute

 

5

--------------------------------------------------------------------------------


 

a Default or Event of Default (whether retroactively or otherwise), and no such
amounts shall be deemed overdue (and no amounts shall accrue interest at the
applicable default rate), in any such case prior to the earlier of (i) the
occurrence of a Default or Event of Default under Section 8.01(8) or (9) and
(ii) the fifth Business Day after written demand thereof by the Administrative
Agent or the Required Lenders to the Borrower.

 

(e)          Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending the definition of “Lender-Related Distress Event” appearing
in therein by inserting the following text immediately before the proviso
appearing at the end thereof:

 

or such Distressed Person becomes the subject of a Bail-In Action

 

(f)           Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending and restating the definition of “Letter of Credit
Commitment” in its entirety as follows:

 

“Letter of Credit Commitment” means (a) prior to the Second Amendment Effective
Date, with respect to each Issuing Bank, the commitment of such Issuing Bank to
issue Letters of Credit pursuant to Section 2.05 as in effect prior to the
Second Amendment Effective Date and (b) from and after the Second Amendment
Effective Date, (i) with respect to each Issuing Bank, the amount set forth
opposite such Issuing Bank’s name on Schedule 2.01 attached to the Second
Amendment as Annex A, and (ii) with respect to any other Lender that becomes an
Issuing Bank pursuant to Section 2.05(10) or 2.05(12) hereof, such amount as
agreed in writing by the Borrower and such Lender at the time such Lender is
designated as an Issuing Bank hereunder, as each of the foregoing amounts may be
decreased or increased from time to time with the written consent of the
Borrower and the Issuing Banks; provided that any increase in an applicable
Issuing Bank’s Letter of Credit Commitment  with respect to any Issuing Bank
shall only require the consent of the Borrower and such Issuing Bank (so long as
such increase does not result in the Letter of Credit Commitments exceeding the
Letter of Credit Sub-Limit).

 

(g)          Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending the definition of “LIBO Rate” appearing therein by adding
the following sentence at the end thereof:

 

Notwithstanding anything to the contrary herein, in no event shall the LIBO Rate
be less than zero.

 

(h)         Section 1.01 of the Revolving Credit Agreement is hereby further
amended by amending and restating clause (1) of the definition of “Maturity
Date” in its entirety as follows:

 

(1)                                 with respect to Revolving Facility
Commitments existing after giving effect to the Second Amendment on the Second
Amendment Effective Date, and Loans and Letters of Credit in respect thereof,
the later of (a) July 25, 2020 and (b) July 25, 2021, so long as in the case of
this clause (b) either (i) the Term Loan Obligations (and any Permitted
Refinancing Indebtedness in respect thereof) have been fully repaid or otherwise
redeemed, discharged or defeased (it being agreed that a payoff letter executed
by an agent with respect to the Term Loan Obligations or such Permitted
Refinancing Indebtedness shall be conclusive evidence thereof) or (ii) the
maturity date with respect to the Term Loan Obligations (and any

 

6

--------------------------------------------------------------------------------


 

Permitted Refinancing Indebtedness in respect thereof) has been extended to a
date no earlier than October 25, 2021.

 

(i)             Section 2.05(2)(b) of the Revolving Credit Agreement is hereby
amended by (1) deleting the “or” appearing at the end of clause (iv) thereof,
(2) replacing the period (“.”) appearing at the end of clause (v) thereof with
the text “; or” and (3) inserting the following new clause (vi) at the end
thereof:

 

(vi)                                                      the issuance of such
Letter of Credit would cause the aggregate face amount of all Letters of Credit
issued and outstanding by the Issuing Bank to exceed such Issuing Bank’s Letter
of Credit Commitment.

 

(j)            Section 2.05(12) of the Revolving Credit Agreement is hereby
amended by deleting the text “(in addition to DBNY)” appearing therein.

 

(k)         Section 5.04(3)(b) of the Revolving Credit Agreement is hereby
amended and restated in its entirety as follows:

 

(b)  setting forth in reasonable detail calculations of the Fixed Charge
Coverage Ratio and the Senior Secured First Lien Net Leverage Ratio for the most
recent period of four consecutive fiscal quarters as of the close of the fiscal
year or fiscal quarter, as applicable;

 

(l)             The text of Section 9.10 of the Revolving Credit Agreement is
hereby amended and restated in its entirety as follows:

 

None of the Arrangers, Second Amendment Arrangers, Co-Syndication Agents, Second
Amendment Co-Syndication Agents, Co-Documentation Agents, Second Amendment
Documentation Agent, Senior Managing Agents or Second Amendment Senior Managing
Agent will have any duties, responsibilities or liabilities hereunder in their
respective capacities as such.

 

(m)     Section 10.08 of the Revolving Credit Agreement is hereby amended by
inserting the following new clause at the end thereof:

 

(9)    Notwithstanding the foregoing, the Borrower and any Issuing Bank may
amend or modify such Issuing Bank’s Letter of Credit Commitment without the
consent of the Required Lenders.

 

(n)         Article X of the Revolving Credit Agreement is hereby amended by
inserting the following new Section 10.24 immediately following Section 10.23
thereof:

 

10.24                                         Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

7

--------------------------------------------------------------------------------


 

(1)         the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(2)         the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(a)                                 a reduction in full or in part or
cancellation of any such liability;

 

(b)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(c)                                  the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of any EEA Resolution Authority.

 

(o)         Schedule 2.01 of the Revolving Credit Agreement is amended and
restated in its entirety with the Amended and Restated Schedule 2.01.

 

SECTION 3.                            Reaffirmation of Guarantee and Security. 
Each Loan Party, by its signature below, hereby:

 

(a)                                 (i) agrees that after giving effect to this
Second Amendment, the Security Documents shall continue to be in full force and
effect and (ii) affirms and confirms all of its obligations and liabilities
under (A) the Revolving Credit Agreement, (B)  that certain ABL Guarantee and
Collateral Agreement, dated as of October 25, 2013 (as amended, restated,
amended and restated, supplemented and/or otherwise modified from time to time,
the “Guarantee and Collateral Agreement”), among Holdings, the Borrower, the
other grantors party thereto and the Collateral Agent and (C) each other Loan
Document, in each case after giving effect to this Second Amendment, including
its guarantee of the Secured Obligations (as defined in the Guarantee and
Collateral Agreement) and the pledge of and/or grant of a security interest in
its assets as Collateral pursuant to the Security Documents to secure such
Secured Obligations (as defined in the Guarantee and Collateral Agreement), all
as provided in the Security Documents as originally executed, and acknowledges
and agrees that such obligations, liabilities, guarantee, pledge and grant
continue in full force and effect in respect of, and to secure, the Secured
Obligations (as defined in the Guarantee and Collateral Agreement) under the
Revolving Credit Agreement and the other Loan Documents, in each case after
giving effect to this Second Amendment; and

 

(b)                                 after giving effect to this Second
Amendment, each Lien granted by it to the Collateral Agent for the benefit of
the Secured Parties under each of the Loan Documents to which it is a party
shall (i) continue in full force and effect during the term of the Revolving
Credit Agreement and (ii) continue to secure the Secured Obligations (as defined
in the Guarantee and Collateral Agreement), in each case on and subject to the
terms and conditions set forth in the Revolving Credit Agreement, the Guarantee
and Collateral Agreement and the other Loan Documents.

 

8

--------------------------------------------------------------------------------


 

SECTION 4.                            Representations and Warranties.  Each Loan
Party hereby represents and warrants that:

 

(a)         no Default or Event of Default has occurred and is continuing as of
the Second Amendment Effective Date, or would exist immediately after giving
effect to this Second Amendment;

 

(b)         all of the representations and warranties contained in the Loan
Documents are true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to the Second Amendment Effective Date and immediately after giving effect
to this Second Amendment; and

 

(c)          this Second Amendment has been duly authorized, executed and
delivered by each Loan Party party hereto and each of this Second Amendment and
the Revolving Credit Agreement, as amended hereby, constitutes a legal, valid
and binding obligation, enforceable against each Loan Party in accordance with
its terms.

 

SECTION 5.                            Reference to and Effect upon the Credit
Agreement.

 

(a)                                 From and after the Second Amendment
Effective Date, (i) the terms “Agreement,” “hereunder,” “hereof” or words of
like import in the Revolving Credit Agreement, and all references to the
Revolving Credit Agreement in any other Loan Document, shall mean the Revolving
Credit Agreement as modified hereby and (ii) this Second Amendment shall
constitute a Loan Document for all purposes of the Revolving Credit Agreement
and the other Loan Documents.

 

(b)                                 The Revolving Credit Agreement and each of
the other Loan Documents, as specifically amended by this Second Amendment, are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Without limiting the generality of the foregoing, the
Security Documents and all Collateral described therein do and shall continue to
secure the payment of all obligations of the Loan Parties under the Loan
Documents, in each case, as amended by this Second Amendment.

 

(c)                                  This Second Amendment is limited as
specified and shall not constitute a modification, acceptance or waiver of any
other provision of the Revolving Credit Agreement or any other Loan Document.

 

SECTION 6.                            Counterparts,
Etc.                                         This Second Amendment may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, but all such counterparts shall constitute one and the same
instrument, and all signatures need not appear on any one counterpart. Any party
hereto may execute and deliver a counterpart of this Second Amendment by
delivering by facsimile or other electronic transmission a signature page of
this Second Amendment signed by such party, and any such facsimile or other
electronic signature shall be treated in all respects as having the same effect
as an original signature.  Section headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute part
of this Second Amendment for any other purpose.

 

9

--------------------------------------------------------------------------------


 

SECTION 7.                            Governing Law. This Second Amendment and
the rights and obligations of the parties under this Second Amendment shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

SECTION 8.                            Effectiveness.  This Second Amendment
shall become effective at the time (the “Second Amendment Effective Date”) when
each of the following conditions has been satisfied (or waived by the Lenders
and the Issuing Banks):

 

(a)                     the Administrative Agent (or its counsel) shall have
received counterparts of this Second Amendment that, when taken together, bear
the signatures of (i) Holdings, (ii) the Borrower Parties, (iii) the Subsidiary
Loan Parties, (iv) the Administrative Agent and (v) each of the Lenders, Issuing
Banks and the Swingline Lender on the Second Amendment Effective Date;

 

(b)                     no Default or Event of Default has occurred and is
continuing as of the Second Amendment Effective Date, or would exist immediately
after giving effect to this Second Amendment;

 

(c)                      all of the representations and warranties contained in
the Loan Documents are true and correct in all material respects (except for
representations and warranties that are already qualified by materiality, which
representations and warranties will be accurate in all respects) immediately
prior to the Second Amendment Effective Date and immediately after giving effect
to this Second Amendment;

 

(d)                     the Administrative Agent shall have received:

 

(i)                         a certificate of a Responsible Officer of each Loan
Party dated the Second Amendment Effective Date, certifying (A) that attached
thereto is a true and complete copy of the charter or other similar
organizational document of such Loan Party, including all amendments thereto,
certified, if applicable, as of a recent date by the Secretary of State of the
state of its organization or that no change to any such document has been made
since the previous such document delivered to the Administrative Agent, (B) that
attached thereto is a true and complete copy of the by-laws or operating
agreement (or limited liability company) agreement of such Loan Party as in
effect on the Second Amendment Effective Date or that no change to any such
document has been made since the previous such document delivered to the
Administrative Agent, (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
this Second Amendment and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such Loan Party
(together with a certificate of another officer as to the incumbency and
specimen signature of the Responsible Officer executing the certificate required
by this clause (i)); and

 

(ii)                a certificate as to the good standing of each Loan Party (in
so-called “long-form” if available) as of a recent date, from the applicable
secretary of state (or equivalent office).

 

(e)                      the Administrative Agent shall have received a
customary legal opinion from each of (a) Latham & Watkins LLP, counsel to the
Loan Parties and (b) K&L Gates LLP, local counsel to the Loan Parties;

 

10

--------------------------------------------------------------------------------


 

(f)                       the Borrower shall have (i) repaid all Swingline Loans
and Overadvances (if any), together with all accrued and unpaid interest
thereon, (ii) paid all fees accruing pursuant to Sections 2.12(1) and 2.12(2) of
the Revolving Credit Agreement from the first day of the Borrower’s current
fiscal quarter to and including the Second Amendment Effective Date, (iii) paid
any amounts owing pursuant to Section 2.16 of the Revolving Credit Agreement
after giving effect to the Reallocation described in Section 1 hereof to the
extent then invoiced and due and (iv) paid all interest accruing on all
outstanding Borrowings of Revolving Loans from the last applicable Interest
Payment Date prior to the Second Amendment Effective Date to  and including the
Second Amendment Effective Date, in each case, regardless of whether such
payments would otherwise be required to be made at such time under the Revolving
Credit Agreement; and

 

(g)                      the Borrower shall have paid to the Administrative
Agent and the Lenders all fees, costs and expenses (including, without
limitation, reasonable legal fees and expenses) payable to the Administrative
Agent and the Lenders to the extent then invoiced and due.

 

SECTION 9.                            Tax Status.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Second Amendment
Effective Date, each Borrower Party and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) the
Revolving Credit Agreement (as amended hereunder) as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).

 

[Signature Pages to follow]

 

11

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, this Second Amendment has been executed by the parties
hereto as of the date first written above.

 

 

NEIMAN MARCUS GROUP LTD LLC,

 

as Borrower

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

MARIPOSA INTERMEDIATE HOLDINGS LLC,

 

as Holdings

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

BERGDORF GOODMAN INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

BERGDORF GRAPHICS, INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

BERGDORFGOODMAN.COM, LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

NEIMAN MARCUS —SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NEMA BEVERAGE CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

 

 

 

 

NEMA BEVERAGE HOLDING CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

 

 

 

 

NEMA BEVERAGE PARENT CORPORATION,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

President

 

 

 

 

 

 

 

 

 

NM FINANCIAL SERVICES, INC.,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

NM NEVADA TRUST,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

NMPG, LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

THE NEIMAN MARCUS GROUP LLC,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Senior Vice President, General Counsel and Corporate Secretary

 

 

 

 

 

 

 

 

 

WORTH AVENUE LEASING COMPANY,

 

as Co-Borrower and as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

BG PRODUCTIONS, INC.,

 

as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

MARIPOSA BORROWER, INC.,

 

as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

 

 

NM BERMUDA, LLC,

 

as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President and Secretary

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

NMG GLOBAL MOBILITY, INC.,

 

as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

 

 

NMG INTERNATIONAL, INC.,

 

as a Subsidiary Loan Party

 

 

 

 

 

By:

/s/ Tracy M. Preston

 

 

Name:

Tracy M. Preston

 

 

Title:

Vice President, General Counsel and Secretary

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and as
a Lender

 

 

 

 

 

By:

/s/ Frank Fazio

 

 

Name:

Frank Fazio

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Stephen R. Lapidus

 

 

Name:

Stephen R. Lapidus

 

 

Title:

Director

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A.,
as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Michele L. Riccobono

 

 

Name: Michele L. Riccobono

 

 

Title: Authorized Signatory

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Joint Lead Arranger and Bookrunner,
Co-Documentation Agent, Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Peter M. Walther

 

 

Name: Peter M. Walther

 

 

Title: Senior Vice President

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Jennifer Heard

 

 

Name: Jennifer Heard

 

 

Title: Authorized Officer

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Nikhil Madhok

 

 

Name: Nikhil Madhok

 

 

Title: Authorized Signatory

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name: Mikhail Faybusovich

 

 

Title: Authorized Signatory

 

 

 

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name: Warren Van Heyst

 

 

Title: Authorized Signatory

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Tighe Ittner

 

 

Name: Tighe Ittner

 

 

Title: Director

 

NEIMAN MARCUS — SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Kara Goodwin

 

 

Name:

Kara Goodwin

 

 

Title:

Managing Director - ABL

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Daniel Wells

 

 

Name:

Daniel Wells

 

 

Title:

Vice President

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ Maria Levy

 

 

Name:

Maria Levy

 

 

Title:

Vice President, Head of Risk

 

 

 

 

 

SIEMENS FINANCIAL SERVICES, INC.,

 

as a Lender

 

 

 

 

 

By:

/s/ James Tregillies

 

 

Name:

James Tregillies

 

 

Title:

Vice President

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Virginia Pulverenti

 

 

Name:

Virginia Pulverenti

 

 

Title:

Vice President

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Joe A. Sacchetti

 

 

Name:

Joe A. Sacchetti

 

 

Title:

Director

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Jessica Benevides-Caron

 

 

Name:

Jessica Benevides-Caron

 

 

Title:

Vice President

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORPORATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Harvey Winter

 

 

Name:

Harvey Winter

 

 

Title:

Senior Vice President

 

NEIMAN MARCUS – SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------